IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT KNOXVILLE


                  JAMES K. ROBBINS v. STATE OF TENNESSEE

                       Appeal from the Circuit Court for Morgan County
                             No. 8816 E. Eugene Eblen, Judge


                                   No. E2003-00868-CCA-R3-PC
                                          March 1, 2004

The Petitioner, James K. Robbins, appeals the trial court's dismissal of his petition for writ of habeas
corpus. The State has filed a motion requesting that this Court affirm the trial court's denial of relief
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The petitioner has not established that
the challenged judgment is void or that his sentence has expired. Accordingly, the State's motion
is granted and the judgment of the trial court is affirmed.

      Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed
               Pursuant to Rule 20, Rules of the Court of Criminal Appeals

JAMES CURWOOD WITT , JR., J., delivered the opinion of the court, in which GARY R. WADE, P.J.,
and NORMA MCGEE OGLE, J.J. joined.

Walter B. Johnson, II, for the appellant, James K. Robbins.

Paul G. Summers, Attorney General & Reporter; John H. Bledsoe, Assistant Attorney General;
Roger Delp, Assistant District Attorney General, for the appellee, State of Tennessee.

                                   MEMORANDUM OPINION

       The petitioner was convicted by a Scott County jury of four counts of aggravated rape and
one count of aggravated assault. He was sentenced to serve an effective term of forty years in prison.
On June 28, 2001, the petitioner filed a pro se petition for writ of habeas corpus in the Circuit Court
for Morgan County. He alleged that the judgments were void because no sentencing hearing was
held and because the trial court was without authority to sentence him as a Range II, especially
aggravated offender. The trial court summarily dismissed the petition. The petitioner timely
appealed.

        In Tennessee, “[a]ny person imprisoned or restrained of his liberty, under any pretense
whatsoever, except [those held under federal authority], may prosecute a writ of habeas corpus to
inquire into the cause of such imprisonment and restraint.” Church v. State, 987 S.W. 2d 855, 857
(Tenn.Crim.App. 1998); Tenn. Code Ann. §29-21-101. The purpose of a habeas corpus petition is
to contest void and not merely voidable judgments. Archer v. State, 851 S.W. 2d 157, 163 (Tenn.
1993) (citing State ex rel. Newsom v. Henderson, 221 Tenn. 24, 424 S.W. 2d 186, 189 (1968)).
Habeas corpus relief is available only when it appears on the face of the judgment or the record that
the trial court was without jurisdiction to convict or sentence the defendant or that his sentence has
expired. Archer, 851 S.W. 2d at 164. The burden is on the petitioner to establish that the judgment
is void or that the sentence has expired. State ex rel. Kuntz v. Bomar, 214 Tenn. 500, 504, 381 S.W.
2d 290, 291-92 (1964). A petition seeking issuance of a writ of habeas corpus may be summarily
dismissed by a trial court if it fails to indicate that the petitioner's conviction is void. Tenn. Code
Ann. § 29-21-109.

         Upon due consideration, the court concludes that the trial court properly dismissed the
petition. Pursuant to Tennessee Code Annotated Section 29-21-107, a petition for habeas corpus
relief shall state “[t]hat it is first application for the writ, or, if a previous application has been made,
a copy of the petition and proceedings thereon shall be produced, or satisfactory reasons be given
for the failure so to do.” The petitioner asserts that this is the first application for writ of habeas
corpus that he has filed. In fact, it appears that this is the petitioner’s third application for habeas
corpus relief, all based on the same sentences and convictions. See James K. Robbins v. State, No.
03C01-9703-00108, Bledsoe County (Tenn. Crim. App. May 20, 1998); James K. Robbins v. State,
No. 03C01-9903-CR-00095, Morgan County (Tenn. Crim. App. Oct. 5, 1999).1 The petitioner has
failed to attach copies of his previously filed petitions and judgments thereon or to address his failure
to do so. “Without question, the procedural provisions of the habeas corpus statutes are mandatory
and must be followed scrupulously.” Archer v. State, 851 S.W. 2d at 165 (citing Bateman v. Smith,
183 Tenn. 541, 543, 194 S.W.2d 336, 337 (1946)). In view of the petitioner’s failure to comply
with the mandatory provisions of Section 29-21-107, summary dismissal of the petition was proper.
State ex rel. Allen v. Johnson, 394 S.W. 2d 652, 653, 217 Tenn. 28 (1965).

       Accordingly, the state’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.


                                                                _______________________________________
                                                                  JAMES CURWOOD WITT, JR., JUDGE




         1
          W e note that in addition to seeking habeas corpus relief, the petitioner has also previously filed for post-
conviction relief. See James K. Robbins v. State, No. 03A01-9012-CR-00064, Scott County (Tenn. Crim. App. June
19, 1991), app. denied (Tenn. Nov. 12, 1991).

                                                         -2-